The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment
General Information
An examination by the Office of the Priority Documents electronically retrieved on 01/11/2022 concludes that the proper priority documents have not been provided by the International Bureau (IB) in response to the request. The IB has furnished copies of the Certificates of Registration and not certified copies of the applications as required by 37 CFR 1.55.
The applicant continues to bear the ultimate responsibility for ensuring that the priority documents are filed during the pendency of the application and before the patent is issued.
In view of the retrieval error, the customer should contact the Patents Electronic Business Center and request that the matter be escalated to determine the cause of the failure. The USPTO Patent Electronic Business Center may be contacted by phone (866-217-9197) or online (https://www.uspto.gov/learning-and-resources/support-centers/patent-electronic-business-center). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913